Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection device for detecting n claim 20 (see paragraph bridging pages 12-13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 12-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCLoy et al. (US 2007/0183041, hereinafter McCloy).
With respect to claim 1, McCloy discloses a marker element, in particular a medical or surgical marker element, for a referencing unit of a navigation system, which marker element is configured to be reflective to electromagnetic radiation, further comprising a layer comprising a multitude of retroreflective elements (see Figs. Below, see for example para. 0007 “system includes an object including a first retroreflective marker having a shape that is substantially defined by two spherical caps of different radii that are disposed substantially concentric in relation to one another, a marker illuminating device for substantially illuminating the first retroreflective marker, a marker sensing device for detecting the illuminated first retroreflective marker and for generating first data indicative of the location of the illuminated first retroreflective marker in space, and a computing device for processing the first data generated by the marker sensing device to determine a position and/or orientation of the object in space.”.
McCloy discloses having a layer of multitude of retroreflective elements (see Fig. 7c, in which the markers are place over a device 712 which provides the layer to place the markers, see further para. 0019, “The retroreflective markers may be sized and dimensioned such that the marker sensing device detects a single discrete source of reflected light when the marker illuminating device illuminates the retroreflective markers simultaneously. The retroreflective markers may be sized and dimensioned”, see para. 0044, “the enhanced retroreflective marker can be built to any size (e.g., a thousandth of an inch in diameter or an inch in diameter) and used alone or as part of a group of enhanced retroreflective markers that are clustered together or positioned such that a space exists between each individual marker;”)
Furthermore, McCoy discloses refraction index of about 1.9 (see para. 0044 “Other characteristics of an enhanced retroreflective marker may be varied based on the environmental context (e.g., indoors or outdoors) in which a marker-tracking system is to be deployed and/or the application context (e.g., medical or industrial) in which marker-tracking system is to be applied. Examples of such characteristics include: [0045] (1) the material(s) used to form the enhanced retroreflective marker--varying the material(s) affects the refractive index of the enhanced retroreflective marker, the marker's ability to function accurately even when exposed to harsh environmental conditions, and/or the marker's cost if a less expensive material may be used in lieu of a more expensive material. The enhanced retroreflective marker may be formed of a material having a relatively low refractive index (n.ltoreq.1.9),””).
Regarding the limitation the multitude of retroreflective elements is each at least partially provided with a coating reflective to electromagnetic radiation; See McCloy para. 0044 which discloses “Other characteristics of an enhanced retroreflective marker may be varied based on the environmental context (e.g., indoors or outdoors) in which a marker-tracking system is to be deployed and/or the application context (e.g., medical or industrial) in which marker-tracking system is to be applied. Examples of such characteristics include:…. (4) the amount of a rear or outside surface of the enhanced retroreflective marker that is reflectorized using any one of a number of techniques known in the art, including but not limited to silvering, painting, direct metallization, and placement of the rear or outside surface of the marker into a reflective medium.”
McCloy specifically discloses a process of applying on the rear or an outside surface of the marker a coat of silver alloy (i.e. silvering) in order to provide a reflective medium
the reflective coating delimits an ellipsoidal or spherical cavity (see Fig. below);
the cavity is filled with a filling material; (see fig. below) and
the filling material is a sterilizable plastics material (See para. 0044, “The enhanced retroreflective marker may be formed of a material having a relatively low refractive index (n.ltoreq.1.9), such as polycarbonate, or a relatively high refractive index (n>1.9), such as a specialized glass;”. Polycarbonate is a thermoplastic.

    PNG
    media_image1.png
    376
    469
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    423
    1207
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCLoy et al. (US 2007/0183041, hereinafter McCloy).
McCoy discloses the marker element as set forth in claim 2, however, it fails to explicitly disclose the diameter of a range of about 10micrometer to about 50 micrometer in particular a diameter of about 20 micrometer.  However, McCoy discloses that “the size of the enhanced retroreflective marker--depending on its application, the enhanced retroreflective marker can be built to any size (e.g., a thousandth of an inch in diameter or an inch in diameter) and used alone or as part of a group of enhanced retroreflective markers that are clustered together or positioned such that a space exists between each individual marker;” (see para. 0044).
	Therefore, it would have been obvious to one skilled in the art that in the absence of any showing of criticality as to the specific claimed range, the diameter would be set as desired by the user to explicitly address any application in a surgical marker tracking environment.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCLoy et al. (US 2007/0183041, hereinafter McCloy) in view of Chen-Ho (US 2017/0293056, with an effective filing date of Sept 30, 2014)..
McCloy discloses the marker as set forth in claim 9, however fails to explicitly have a support formed of a material permeable to electromagnetic radiation such as polymethylmethacrylate (PMMA).
Chen-Ho in the same field of endeavor in the subject of retroreflective articles, discloses that having a support 110 barrier layer made of PMMA (see para. 0069).
It would have been obvious to one skilled in the art at the time of the invention to have a support having a material such as PMMA because doing so will increase straight of the support at the same time allowing light to pass through (i.e. permeable).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/27/2021 have been considered but are not persuasive.
Regarding applicant’s argument toward the 35 USC 112(a), in view of the amendments and further arguments, the rejections has been withdrawn.
Regarding the arguments toward the reference of McCloy that it fails t teach a layer of multitude of retroreflective elements, the Examiner that McCloy discloses having a layer of multitude of retroreflective elements (see Fig. 7c, see para. 0019, “The retroreflective markers may be sized and dimensioned such that the marker sensing The retroreflective markers may be sized and dimensioned”, see para. 0044, “the enhanced retroreflective marker can be built to any size (e.g., a thousandth of an inch in diameter or an inch in diameter) and used alone or as part of a group of enhanced retroreflective markers that are clustered together or positioned such that a space exists between each individual marker;”)

    PNG
    media_image3.png
    254
    427
    media_image3.png
    Greyscale

Regarding the argument that MCloy in para. 0005 teaches away of having a layer comprising a multitude of retroreflective elements, the Examiner disagrees and points to Fig. 7C of McCloy in which (, in which the markers are place over a device 712 which provides the layer to place the markers).
Regarding the further arguments toward the new amendments; please see new grounds of rejection above.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793